Citation Nr: 1826773	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-35 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a gastrointestinal condition, to include ulcers. 

3.  Entitlement to service connection for a skin condition, located on the head. 

4.  Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to August 1974, including service at Camp Lejeune.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board has expanded the Veteran's claim of service connection for ulcers to one for service connection for a gastrointestinal condition to include ulcers, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In January 2017, the RO granted service connection for left knee strain.  The Veteran filed a notice of disagreement (NOD) in March 2017, contesting the effective date.  In March 2018, the RO granted an earlier effective date of August 2, 2012 for service connection of left knee strain.  At this time, the Veteran has not disagreed with March 2018 rating decision.   Therefore, the Board views the claim as satisfied in full, and will not further address this matter.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); see also 38 C.F.R. § 20.200 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  

The first element of McLendon is met for each of the claims.  Specifically, September 2012 private treatment records indicated that the Veteran's hypertension began in 1985.  In regards to the heart condition claim, April 2010 private treatment records documented an impression of mild left ventricular hypertrophy and January 2013 private treatment records documented complaints of chest pain.  In regards to the gastrointestinal disability, the Veteran persistently complained of gastric and esophageal pain: June 2012 private treatment records documented an impression of gastritis, July 2012 private treatment records noted an assessment of esophageal reflux, and January 2013 VA treatment records reveal the Veteran's reports of a esophagogastroduodenoscopy and finding of gastric ulcers.  Finally, the Veteran's August 2012 claim included his competent report of a "growth on the head."  See Layno, 6 Vet. App. at 470.

The second and third elements of McLendon are met as well.  The Veteran maintains that his conditions are related to his in-service exposure to containments in the water supply at Camp Lejeune.  See e.g. September 2013 NOD.  

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded VA examinations to determine whether a causal relationship exists between service and any of his current conditions.  McLendon, 20 Vet. App. at 81.  Updated VA treatment records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any relevant VA treatment records dated from August 2012 to the present.  If records are unavailable, the Veteran and his representative should be notified of such.

2.  Schedule the Veteran for appropriate VA examination(s) to determine the etiology of his claimed hypertension, heart and gastrointestinal disabilities.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be reviewed by the examiner(s).  Following claims file review and examination, the appropriate examiner(s) should:

(a) Identify all heart and gastrointestinal disabilities noted on examination and in the record over the course of the appeal, even if that condition has since resolved.

(b) State whether it is at least as likely as not (50 percent probability or more) that hypertension, any identified heart disability, or gastrointestinal disability began in service or is otherwise related to service, to include as a result of exposure to contaminated water at Camp Lejeune. 

(c) State whether it is at least as likely as not that any cardiovascular-renal disease (to include hypertension), endocarditis (to include all forms of valvular heart disease), myocarditis, or peptic ulcers developed within a year of the Veteran's discharge from service.

The examiner(s) must provide rationale for all opinions expressed.  If the examiner(s) are unable to provide the requested opinions, an explanation must be provided.  The Veteran is competent to report symptoms, treatment, and injuries, and his reports must be taken into account in formulating the requested opinions.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology his claimed skin condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

The entire claims file should be reviewed by the examiner.  Following claims file review and examination, the examiner should:

(a) Identify all chronic skin conditions noted on examination and in the record over the course of course of the appeal, even if that condition has since resolved.  

The examiner's attention is directed to the Veteran's report of a growth on his head. 

(b) State whether it is at least as likely as not (a 50 percent probability or more) that a skin condition began in service or is otherwise related to service, to include exposure to contaminated water at Camp Lejeune. 

The examiner must provide rationale for all opinions expressed.  If the examiner is unable to provide the requested opinions, an explanation must be provided.  The Veteran is competent to report symptoms, treatment, and injuries, and his reports must be taken into account in formulating the requested opinions.

4.  Finally, readjudicate the claims.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




